ON MOTION FOR REHEARING.
Per Curiam.
In view of the application for a rehearing, we deem it proper to say that our opinion was not intended to deprive the defendant of any remedy by bill in *497equity to enforce his alleged lease, or any other remedy he might deem it advisable to pursue. Mr. Nagelspach in his complaint based his right of action upon the relation of landlord and tenant. • The jury found that the relation existed. If it did exist the complainant was entitled to recover. If it did not, then he was not entitled to recover. With this explanation of our former opinion, the application for a rehearing is denied.